—Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Egitto, J.), imposed September 7, 1993, upon his conviction of manslaughter in the first degree (two counts), upon a jury verdict, the sentence being consecutive terms of 3 and 1/3 to 10 years imprisonment.
Ordered that the sentence is affirmed.
The defendant fired two gunshots, with each bullet killing a separate victim. Although the shots were fired in rapid succession, and were part of the same transaction, the court did not improvidently exercise its discretion in imposing consecutive sentences since the defendant committed separate acts neither of which was a material element of the other (see, Penal Law § 70.25 [2]; People v Brown, 80 NY2d 361; People v Brathwaite, 63 NY2d 839; People v Scandell, 143 AD2d 423, cert denied 489 US 1080). In addition, the sentences imposed were not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.